DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1 and 2, filed 06/13/2022, with respect to claims 18, 19, 21-23, 25-26, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palese (US 20140257381) have been fully considered and are persuasive.  The 102 rejection of Palese has been withdrawn [see reasons for allowance below].
Election/Restrictions
Claims 18-26, and 30-31 are allowable. Claims 32-34, and 36-37, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II, as set forth in the Office action mailed on 01/01/2021, is hereby withdrawn and claims 32-34, and 36-37 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Bell on 6/30/2022.
The application has been amended as follows: 
Claim 32: in line 10, “a compression element” has been amended to recite --the compression element--.
Allowable Subject Matter
Claims 18-26, and 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Palese (US 20140257381), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 18, which recites, inter alia “the compression member defining a longitudinal axis and further comprising a leading end portion rotatably coupled with a trailing end portion such that the leading end portion is configured to rotate relative to the trailing end portion”.
Palese discloses a suture anchor defining a longitudinal axis and further comprising an anchor body (interpreted as inner anchor part 14B) having a distal end 52 comprising a bone-engaging feature 54/60 (Figs. 2, 3, and 5; para. 0035), a proximal end 50 comprising an elongated post 110 extending proximally along the longitudinal axis (Fig. 5), and a compression member (interpreted as the outer anchor part 14A) coupled with the elongated post 110, the compression member defining a longitudinal axis and further comprising a leading end portion [unthreaded portion of distal end 36 of 14A; Fig. 4A] rotatably coupled with a trailing end portion [threaded portion 40 of distal end 36 of 14A; Fig. 4A], an external surface 22 configured to interface with bone (Fig. 5). As noted in the arguments/remarks filed on 06/13/2022, the compression member (interpreted as the outer anchor part 14A) is a unitary object, thereby the leading and trailing end portions would rotate in unison. Therefore, Palese fails disclose “the compression member defining a longitudinal axis and further comprising a leading end portion rotatably coupled with a trailing end portion such that the leading end portion is configured to rotate relative to the trailing end portion”.
Because none of the prior art documents teach “the compression member defining a longitudinal axis and further comprising a leading end portion rotatably coupled with a trailing end portion such that the leading end portion is configured to rotate relative to the trailing end portion” as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claim 18 according to the prior art documents or a combination thereof since the suggested combination of references a change in the basic principle under which the Palese construction was designed to operate. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771          

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771